Quinn, Chief Judge
(dissenting):
The majority equates the erroneous belief of the accused that their conversation in a closed room would not be overheard, with a promise that they could talk to each other without police interference. Agent McDonald flatly denied any promise of confidentiality. His testimony is as follows:
*306“Q. [DC] Did you tell them they could go to the room where they could speak in confidence?
“A. No, sir, they asked if they could speak to each other, and I told them — I took them to the room and let them do so, sir.”
All that is present here is a simple situation in which a police officer matched wits with the accused and beat them. There is no question of the violation of any constitutional privilege of the accused; no question of a violation of any of their rights under Article 31 of the Uniform Code of Military Justice, 10 USC §831; and no evidence of a promise of privacy. According to the accused Hamilton, his meeting with Green came about as a result of a maneuver by McDonald. He testified McDonald showed him an unsigned writing which he implied was a confession by Green. Hamilton read the writing. He immediately recognized the handwriting was not that of Green, and he “started to tell” McDonald that, but, instead, he said, “ ‘Well, this is not true.’ ” McDonald asked if he would like to talk to Green about the statement. He replied, “ ‘Yes. Let me see him. Let him tell me this to my face that he wrote this.’ ” McDonald then brought him and Green together. There is nothing in Hamilton’s testimony to suggest that he believed he had been promised that whatever he might say to Green could not, or would not, be used against him. To the contrary, he berated himself for not being alert to McDonald’s stratagem. Thus, he testified, he “should have guess [ed] something” was wrong when McDonald told him he wasn’t “ ‘supposed’ ” to let him talk to Green.
Green’s testimony is similarly devoid of any suggestion of a promise that his talk with Hamilton would be private and confidential. The substance of his whole testimony is summed up in the following excerpt:
“I was waitin’ downstairs and Hamilton went upstairs. And then later on they sent for me to come upstairs and I went into his office and he [McDonald] met me at the top of the stairs and he said, ‘Do you want to talk to Hamilton?’ I said, ‘No.’ And so he said, ‘You sure?’ And I said, ‘Okay.’ And so we went down the hall and he took us into this little room.”
His suspicion of McDonald’s conduct went further than Hamilton’s. He testified in the out-of-court hearing that when he entered the room he “told Hamilton right off that something was wrong.”
A police station is not a home, an office, a private place of business, or other area of personal activity which can properly be expected to be immune from electronic eavesdropping. In the absence of some “special relationship,” which the law has “endowed with particularized confidentiality,” official surveillance of conversations of persons at a police station is permissible. Lanza v New York, 370 US 139, 143, 144, 8 L ed 2d 384, 82 S Ct 1218 (1962). See also People v Ketchel, 59 Cal 2d 503, 381 P2d 394 (1963). Unlike the cases relied upon by the majority, there is here no representation by competent authority of the confidentiality of the conversation. The record of trial does not show police assurance of the privacy of the conversation between the two accused, but rather a mistaken assumption by the accused that no one could eavesdrop on their talk because the door of the room was closed.
All Hamilton testified to was that he did not know the room was “bugged”; and Green stated that McDonald did not tell him the room was bugged. The majority correctly observe that at one point in his testimony, McDonald indicated he tried to lead the accused to believe they would not be overheard. The statement was made in response to a question by defense counsel as follows:
“Q. To the best of your knowledge, did you lead them to believe that they would not be overheard?
“A. Yes, sir.”
What McDonald meant is explained by his further testimony that he merely did not inform either of the accused of the presence of an electronic *307listening device in the room. That accords with the testimony of both accused. Rather than claim reliance on promised secrecy of conversation, Green admitted he suspected something was “wrong” in the arrangements. As to Hamilton, he wanted only to challenge Green on the confession he had purportedly made. Nothing in his account of the incident shows even a desire for a private conversation with Green, much less one assured to be confidential. In my opinion, their testimony negates any conclusion they believed no harm would result, from whatever they might say to each other in the closed room, because they were assured of privacy of conversation by McDonald.
The situation is exactly the same as if the two accused had sat together in the public room of the police station or on a park bench and discussed the offenses, in the belief that their whispered conversation could not be overheard. That the conversation is, in fact, overheard does not make their incriminating remarks inadmissible in evidence. I would, therefore, sustain the ruling of the law officer admitting the pretrial statements of the accused into evidence; and I would affirm the decision of the board of review.